                                                                         1

                                                                         2

                                                                         3

                                                                         4                              UNITED STATES DISTRICT COURT

                                                                         5             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                                                                         6

                                                                         7 J.C., a minor; by and through his guardian ad       CASE NO. 2:18-cv-02735-KJM-EFB
                                                                           litem J.C.,
                                                                         8                                                     ORDER GRANTING REQUEST TO
                                                                                           Plaintiff,                          VACATE BRIEFING SCHEDULE AND
                                                                         9                                                     ORAL ARGUMENT DATE
                                                                                   vs.
                                                                        10                                                     The Hon. Kimberly J. Mueller
                                                                           SAN JUAN UNIFIED SCHOOL DISTRICT,
                                                                        11                                                     Hearing Date: September 6, 2019
Fagen Friedman & Fulfrost, LLP




                                                                                           Defendant.
                                 Main 916‐443‐0000 • Fax 916‐443‐0030




                                                                        12
                                      Sacramento, California 95814
                                       520 Capitol Mall, Suite 400




                                                                        13

                                                                        14

                                                                        15          Pursuant to the STIPULATION and REQUEST submitted by the Plaintiff J.C., a minor, by

                                                                        16 and through his and his guardian ad litem, J.C., and Defendant San Juan Unified School District, it

                                                                        17 is HEREBY ORDERED that the briefing schedule and oral argument date be VACATED.

                                                                        18          Following the Court’s issuance of its order regarding Plaintiffs’ Motion for Leave to

                                                                        19 Amend, the Parties shall meet and confer and propose new dates for the briefing schedule and oral

                                                                        20 argument, subject to the Court’s approval.

                                                                        21          IT IS SO ORDERED.

                                                                        22 DATED: May 21, 2019.

                                                                        23

                                                                        24                                                      UNITED STATES DISTRICT JUDGE
                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                                        Case No. 2:18-cv-02735-KJM-EFB
                                                                                            ORDER GRANTING REQUEST TO VACATE BRIEFING SCHEDULE AND
                                                                                                             ORAL ARGUMENT DATE
